The plaintiff in error, Joe Cox, was convicted at the March, 1914, term of the superior court of Custer county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of fifty dollars and imprisonment in the county jail for a period of thirty days. The Attorney General has filed the following motion to dismiss the appeal: "Comes now the state of Oklahoma by the Attorney General and moves the court for an order advancing this cause for submission and dismissal *Page 681 
and as grounds for said motion, shows: This is an attempted appeal from a judgment of conviction in a misdemeanor court rendered in the superior court of Custer county on March 17, 1914, at which time the plaintiff in error was given thirty days within which to prepare and serve a case-made (p. 66); that thereafter, and on April 15, 1914, the court made an order extending the time within which to prepare and serve said case-made twenty days (p. 68) that the case-made was not served until May 11, 1914, (page 69) which was after the expiration of the time allowed by the order of the court within which to so serve said case-made. That there is no certificate of the clerk to the transcript included in said purported case-made; Wherefore the Attorney General moves the court for an order advancing the case for submission and dismissal."
An examination of the record discloses the fact that the motion is well taken. It is, therefore, sustained, and the appeal dismissed.